[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                      FILED
                                                                     U.S. COURT OF APPEALS
                                       No. 10-10694                    ELEVENTH CIRCUIT
                                   Non-Argument Calendar                DECEMBER 29, 2010
                                 ________________________                   JOHN LEY
                                                                             CLERK
                            D.C. Docket Nos. 0:09-cv-61871-WPD,
                                   0:06-cr-60186-WPD-3


YVONNE MAY RICHARDS,

lllllllllllllllllllll                                                 Petitioner - Appellant,

                                            versus


UNITED STATES OF AMERICA,

                                                     lllllllllllllllllllllRespondent - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (December 29, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Yvonne May Richards appeals pro se the denial of her motion to vacate.

28 U.S.C. § 2255. Richards argues that her appellate attorney was ineffective for

failing to file a petition for a writ of certiorari in the Supreme Court and she is

entitled to relief from her conviction for conspiracy to launder money, 18 U.S.C. §

1956(h), based on the decision of the Supreme Court in United States v. Santos,

553 U.S. 507, 128 S. Ct. 2020 (2008). We affirm.

      Both of Richards’s arguments are foreclosed by caselaw. Richards’s

appellate attorney cannot be deemed to have acted ineffectively for failing to file a

petition for a writ of certiorari, Wainwright v. Torna, 455 U.S. 586, 587–88, 102
S. Ct. 1300, 1301 (1982), because there is no right under the Sixth Amendment to

counsel to pursue a discretionary application for review in the Supreme Court,

Ross v. Moffitt, 417 U.S. 600, 616–18, 94 S. Ct. 2437, 2447 (1974). The decision

of the Supreme Court in Santos that “the gross receipts of an unlicensed gambling

operation were not ‘proceeds’ under section 1956,” United States v. Demarest, 570
F.3d 1232, 1242 (11th Cir. 2009), does not invalidate Richards’s conviction for

laundering money acquired from health care fraud. See United States v. Jennings,

599 F.3d 1241, 1252 (11th Cir. 2010); Demarest, 570 F.3d at 1242. The district

court did not err by denying Richards’s motion to vacate.

      AFFIRMED.

                                           2